Fourth Court of Appeals
                                San Antonio, Texas
                                    September 12, 2019

                                    No. 04-19-00396-CV

                                IN RE John M. DONOHUE,

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

                                      ORDER
       Relator's Second Request for Time Extension to File Petition for Writ of Mandamus is
hereby GRANTED. The Relator’s Petition for Writ of Mandamus is due September 19, 2019.

       It is so ORDERED on September 12, 2019.

                                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court